Title: To George Washington from George Weedon, 2 December 1788
From: Weedon, George
To: Washington, George

 

Dear Sir
Fredericksburg Decr 2d 1788

I have the honor of transmiting you a copy of the proceeding of the last meeting of the Virginia Society of Cincinnati held in Richmond the 13th & 14th of Novr 1788.
A very severe fit of the gout which crippled me for three months has deprived me the pleasure of Visiting you at Mount Vernon this fall agreeable to promise. With very great esteem and respect I am my Dear Genl Your Obt Servt

G. Weedon

